Title: Valentine W. Southall to Thomas Jefferson, 22 November 1817
From: Southall, Valentine Wood
To: Jefferson, Thomas


                    
                        
                            Dear Sir,
                            Charlottesville,
Novr 22, 1817,
                        
                        A necessary duty calls me to Washington the first  of December, from which I’ve some thought to extend the trip as far as Baltimore, Philadelphia & New York. Tis, therefore, I have, tho’ with Some fear that I am trespassing on your goodness, presumed to ask of you a few letters of introduction to the three latter places. I must beg, however, if it should be in the least repugnant to your feelings or wishes, or inconsistent with the Course prescribed for yourself on subjects of this nature, that you will refuse; as my own advantage which would be derived from them would be less than the idea of causing you a violence to your feelings.
                        
                            Accept the best wishes for your health and happiness,
                            V W southall.
                        
                    
                    
                        P.S. If the application meet with your consent, it will be agreeable to receive the reply by the return mail.
                        
                            V.W.s.
                        
                    
                